oOo ~~ N

\o

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

RAMIRO MORALES, # 167947
Email: rmorales(dmtregal.com
ROBERT N. TREIMAN, # 133299
Email: rtreiman@mfrlegal.com
MORALES FIERRO & REEVES
2151 Salvio Street, Suite 280
Concord, CA 94520

Telephone: (925) 288-1776
Facsimile: (925) 288-1856

Cage 2:19-cv-08218-CAS-SS Document 17 Filed 12/17/19 Pageiof5 Page ID#:79

Attorneys for Plaintiff ZURICH AMERICAN

INSURANCE COMPANY

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
WESTERN DIVISION

ZURICH AMERICAN INSURANCE
COMPANY, a New York corporation,

Plaintiff,

VS.

DEPARTMENT OF THE NAVY, a
federal agency, HOMELAND
SECURITY SOLUTIONS, INC., a
Virginia corporation, AUSTIN ALAN
BUSTILLOS, an individual,

Defendants.

 

CASE NO.: 2:19-cv-08218-CAS
(SSx)

PROOF OF SERVICE OF
SUMMONS

(Defendant Department of the Navy)

 

PROOF OF SERVICE OF SUMMONS

CASE NO.: 2:19-CV-08218-CAS (SSx)

 

 

 
Case 2:19-cv-08218-CAS-SS Document17 Filed 12/17/19 Page 2o0f5 Page ID #:80

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)
EEE ————————E—E~— _ — _ iL ESES~~ i ——————

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

This summons for (name of individual and title, ifany) Department of the Navy, a federal agency

 

was received by me on (date) 41/07/2019

1 I personally served the summons on the individual at (place)

 

on (date) > Or

 

(1 I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

© I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

on (date) ; Or

 

1 I returned the summons unexecuted because 3 or

 

W Other (specify): Pursuant to FRCP(4)(i), | served the Summons/Complaint by Certified Mail on Defendant
Department of the Navy, c/o U.S. Attorney's Office, 300 N. Los Angeles St., #7516, CA
90012. (USPS Tracking receipt no. 70161370000114733568 was signed for on 11/26/2019)

My fees are $ 0.00 for travel and $ 0.00 for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date: ___ 12/17/2019 Carwl QO Mutlerg

Server’§ syfenature

Carol J. Hastings

Printed name and title

 

2151 Salvio Street, Suite 280
Concord, CA 94520

 

Server's address

Additional information regarding attempted service, etc:

Copies were also sent via Certified Mail to Attorney General of the U.S., U.S. Dept. of Justice, 950 Pennsylvania Ave,
N.W. Washington D.C. 20530 (USPS Tracking No. 70161370000115733575); and General Counsel of the Navy,
Naval Litigation Office, 720 Kennon St., SE, Navy Yard, Washington D.C. 20374 (USPS Tracking No.

701613700001 15733230). ;

 

 
12/10/2019 Case 2:19-cv-08218-CAS-SS DOocurusRsicéne -bseslTinekiig® ResuiPage 30f5 Page ID #:81

USPS Tracking’ FAQs >

Track Another Package +

Remove X

Tracking Number: 701613700001 15733568

Your item was delivered to the front desk, reception area, or mail room at 1:01 pm on November
29, 2019 in LOS ANGELES, CA 90012.

Y Delivered

November 29, 2019 at 1:01 pm
Delivered, Front Desk/Reception/Mail Room
LOS ANGELES, CA 90012

yoeqpss

Get Updates V

 

 

 

Text & Email Updates Vv
Tracking History Vv
\
VY }

Product Information

 

 

See Less A

Can’t find what you’re looking for?

Go to our FAQs section to find answers to your tracking questions.

https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=3&text28777=&tLabels=70161370000115733568%2C%2C 1/2
12/10/2019 Case 2:19-cv-08218-CAS-SS Docur¥eifce7® - PRES Boo) Reulipage 4 of 5 Page ID #:82

USPS Tracking’ FAQs >

Track Another Package +

Remove X

Tracking Number: 701613700001 15733575

Your item was delivered at 4:45 am on December 2, 2019 in WASHINGTON, DC 20530.

Y Delivered

December 2, 2019 at 4:45 am
Delivered .
WASHINGTON, DC 20530

Get Updates \/

tomes 4IEGPS94

 

Text & Email Updates .

 

Tracking History

 

Product Information

 

See Less N

-Can’t find what you’re looking for?

Go to our FAQs section to find answers to your tracking questions.

https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=3&text28777=&tLabels=70161370000115733575%2C%2C 4/2

 

 
12/10/2019 Case 2:19-cv-08218-CAS-SS Docurisrs.con@ -BSPS Tidekihg® ResulPage 50f5 Page ID #:83

USPS Tracking’ FAQs >

Track Another Package +

Remove X

Tracking Number: 701613700001 15733230

Your item was delivered to the front desk, reception area, or mail room at 9:35 am on December 2,
2019 in NAVAL ANACOST ANNEX, DC 20373.

Y Delivered

December 2, 2019 at 9:35 am
Delivered, Front Desk/Reception/Mail Room
NAVAL ANACOST ANNEX, DC 20373

yoeqpes

Get Updates \v

 

 

 

Text & Email Updates Vv
Tracking History Vv
Vv

Product Information

 

See Less A

Can’t find what you’re looking for?

Go to our FAQs section to find answers to your tracking questions.

https://tools.usps.com/go/T! rackConfirmAction?tRef=fullpage&tLc=2&text28777=&tLabels=701 61370000115733230%2C 1/2

 

 
